MEMORANDUM **
Tomas Sanchez-Rodriguez and Luisa Sanchez-Delgado, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ denial of their motion to reopen as untimely. In the motion to reopen, petitioners sought to apply for protection under the Convention Against Torture (“CAT”) following the underlying denial of their application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Petitioners filed their motion to reopen outside the ninety-day period set forth in 8 C.F.R. § 1003.2(c)(2). Petitioners contend that their untimely motion is excused by changed country conditions in Mexico. Petitioners have failed to present material evidence of changed country conditions in Mexico that are material to their case, and the generalized evidence attached to their motion does not establish a prima facie case of eligibility for CAT relief. See Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir.2005). The BIA, therefore, did not *321abuse its discretion in denying the motion to reopen.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.